09-4260-cv
First Metlife Investors Insurance Company v. Zilkha

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED W ITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (W ITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 20th day
of April, two thousand ten.

Present:
         PIERRE N. LEVAL,
         ROBERT A. KATZMANN,
         BARRINGTON D. PARKER,
                     Circuit Judges.
________________________________________________

KAREN PATOU,

           Defendant-Cross-Claimant-Appellant,

FIRST METLIFE INVESTORS INSURANCE COMPANY,

           Plaintiff,

                   v.                                           No. 09-4260-cv

MARIAN ZILKHA,

           Defendant-Cross-Defendant-Appellee.

________________________________________________

For Appellant:                           ALAN C. GLASSMAN , Lynbrook, NY
For Appellee:                             LANCE ROGER SPODEK (Karen A. Odom, on the brief),
                                          Lance Roger Spodek, P.C., New York, NY



        Appeal from the United States District Court for the Southern District of New York
(Baer, J.).

        ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the order of the district court be and hereby is AFFIRMED.

        Appellant Karen Patou appeals from an opinion and order of the district court dated

September 21, 2009 granting summary judgment in favor of Appellee Dr. Marian Zilkha. In

granting Dr. Zilkha’s motion, the district court concluded that she possessed a valid insurable

interest in the life of Dr. Stephen Bosniak. We assume the parties’ familiarity with the facts,

procedural history, and specification of issues on appeal.

        We review de novo the district court’s grant of summary judgment. Town of Southold v.

Town of E. Hampton, 477 F.3d 38, 46 (2d Cir. 2007). Having scrutinized the record, we agree

that Dr. Zilkha held an insurable interest in the life of Dr. Bosniak within the meaning of

applicable New York insurance law. Specifically, we conclude that summary judgment was

properly granted to Dr. Zilkha because she possessed a “lawful and substantial economic interest

in the continued life, health or bodily safety” of Dr. Bosniak, see N.Y. Ins. Law § 3205(a)(1)(B),

who was insured under the reciprocal key-man insurance policy at the heart of this case. For

substantially the reasons stated in the district court’s persuasive opinion, we thus AFFIRM the

order of the district court.

                                                 FOR THE COURT:
                                                 CATHERINE O’HAGAN WOLFE, CLERK




                                                 2